Citation Nr: 1317858	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  09-17 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 40 percent for multilevel degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial disability rating in excess of 10 percent for left lumbar radiculopathy.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers




ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 through March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied the Veteran's claim for an increased disability rating for service-connected multilevel degenerative disc disease of the lumbar spine.  A timely Notice of Disagreement (NOD) was received from the Veteran in September 2008.  After a Statement of the Case was issued in April 2009, the Veteran perfected his appeal in May 2009, via VA Form 9 substantive appeal.

After receipt of additional evidence, the RO issued a December 2009 rating decision which granted service connection, effective February 19, 2008, and assigned a 10 percent initial disability rating for a left lumbar radiculopathy that was shown to be secondary to the service-connected lumbar spine disability.

In September 2010, after receipt of yet additional evidence, the RO proposed to reduce the disability ratings assigned for the Veteran's lumbar spine disability from 40 percent to zero percent and the left lumbar radiculopathy from 10 percent to zero percent.  Subsequently, in a March 2012 rating decision, the RO denied an increased disability rating than 40 percent for the Veteran's lumbar spine degenerative disc disease and an initial disability rating higher than 10 percent for associated left lumbar radiculopathy.  No further action was taken by the RO in relation to its previously proposed reductions.  In April 2012, the Veteran wrote to the RO indicating his ongoing disagreement with the RO's March 2012 determinations.

In August 2012, the Board remanded this matter for further development, to include efforts to obtain the Veteran's social security records.  The Board is satisfied that the action directed in its August 2012 remand has been performed; however, finds that further development of the issues on appeal is necessary.

The Board is of the opinion that the evidence of record raises the issue of entitlement to a TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Accordingly, the issue of entitlement to a TDIU is on appeal.

As a final preliminary matter, the Board notes that this appeal also initially included the issues of the Veteran's entitlement to service connection for migraine headaches and posttraumatic stress disorder (PTSD).  Although an appeal as to those issues was initiated by the Veteran in the September 2008 NOD, he did not perfect his appeal is to those issues in a substantive appeal.  Accordingly, those issued do not remain on appeal before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Throughout the course of this appeal, the Veteran's service-connected lumbar spine degenerative disc disease has been rated as being 40 percent disabling pursuant to the rating criteria under 38 C.F.R. § 4.71a, Diagnostic Code 5237 and the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under those criteria, a 40 percent disability rating is assigned for thoracolumbar spine disabilities manifested by forward flexion of the thoracolumbar spine to 30 degrees or less, or, favorable ankylosis of the thoracolumbar spine.  A 50 percent disability rating is assigned where the evidence shows unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned where the evidence shows the presence of unfavorable ankylosis of the entire spine.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 69 (4th ed. 1997)).

The relevant evidence in this case includes VA treatment records which indicate that the Veteran was unable to produce any appreciable flexion or extension of the thoracolumbar spine.  In that regard, during an April 2008 VA examination, the Veteran was apparently unable to perform any thoracolumbar motion due to reported pain.  February 2012 VA treatment records reflect that the Veteran reported ongoing low back pain and was able to produce "only a few degrees" of flexion and extension.  These records do not reflect any opinions as to the validity of the tested thoracolumbar motion, whether the Veteran demonstrated full effort during the thoracolumbar motion tests, or whether the diminished thoracolumbar motion was due to any ankylosis in the spine.

Concurrently, during a January 2012 VA examination, the Veteran reported ongoing and constant back pain that was worsened by sitting, standing, bending, and lifting.  During the physical examination, the examiner noted that the Veteran demonstrated Waddell's signs for overreacting to superficial palpation of the lumbar spine.  The Veteran also noted nonanatomical waxing and waning of strength in the right lower extremity, as well as inconsistencies in the Veteran's responses to palpation of the back.  The examiner also noted that the Veteran refused to demonstrate range of motion during the examination.  Despite the foregoing, the examiner reported that the Veteran demonstrated flexion to 30 degrees, loss of 20 degrees of extension, lateral flexion to 15 degrees to the right side, lateral flexion to 10 degrees on the left side, lateral rotation to 10 degrees on the right side, and lateral rotation to 15 degrees on the left side.  It is unclear as to how the examiner arrived at these measurements despite the fact that the Veteran was refusing to cooperate with thoracolumbar motion tests.  Moreover, the examiner did not offer any comment or discussion as to the virtual absence of thoracolumbar motion shown during the April2008 VA examination and during the February 2012 VA treatment, and in that regard, did not comment as to whether there was any ankylosis in the Veteran's spine or whether the previously documented absence of thoracolumbar motion may have been a reflection of ankylosis.

For the foregoing reasons, the January 2012 VA examination is incomplete and does not permit the Board to apply the diagnostic criteria under the General Rating Formula.  Accordingly, the Veteran should be arranged to undergo a new VA examination to determine whether there is any ankylosis in the Veteran's spine, and to the extent possible, to determine the approximate timeframe for the onset of any noted ankylosis.  38 C.F.R. § 3.159(c)(4).

In relation to the service-connected left lumbar radiculopathy, the relevant evidence includes VA treatment records which indicate the presence of low back pain which radiated into both lower extremities, numbness and weakness in both lower extremities, and positive straight leg raising tests.  Indeed, during the January 2012 VA examination, the examiner noted that deep tendon reflexes in the lower extremities were diminished.  Despite the foregoing treatment records and objective findings during the examination the VA examiner opined, without further explanation or rationale, that there were no objective signs of a lumbar radiculopathy.

In the absence of such discussion, the January 2012 VA examination is also insufficient in that it does not permit the Board to determine the current severity of the service-connected left lumbar radiculopathy, or, whether there is also an associated radiculopathy in the right lower extremity, and if so, its severity.  For these reasons, the VA spine examination ordered above should also include a neurological examination to determine the presence and severity of any neurological pathologies in the lower extremities which are associated with the service-connected lumbar spine disability.  38 C.F.R. § 3.159(c)(4).

Also, as noted above, the evidence in this appeal implicitly raises the question of whether the Veteran is entitled to a TDIU based upon his service-connected lumbar spine disability and associated radiculopathies.  In statements received in September and October of 2012, the Veteran and his spouse allege that the severity of the symptoms associated with the Veteran's back have severely impaired his ability to work.  Records obtained from the Social Security Administration (SSA) show that the Veteran has not worked since December 2007.  Although the Board is not bound by the SSA's determination, it nonetheless notes for the purpose of illustrating the Veteran's TDIU claim that the Veteran was determined by SSA as being fully disabled as of August 2007.

In view of the foregoing, the new VA examination must also address the question of whether the Veteran's service-connected lumbar spine disability and associated neurological manifestations render the Veteran incapable of securing or following a substantially gainful occupation.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the VA examination requested above, and in order to insure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any other private or VA treatment providers who have rendered treatment for his back and neurological symptoms in his lower extremities since March 2012.  VA must then also make efforts to obtain any treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to an increased disability rating in excess of 40 percent for multilevel degenerative disc disease of the lumbar spine; an initial disability rating in excess of 10 percent for left lumbar radiculopathy; and a TDIU.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to arrange a VA examination of his back, any associated neurological manifestations, and their impact on his ability to secure and follow a substantially gainful occupation.  The Veteran should be advised that it is his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) of any private or VA medical providers who have provided treatment for his back and/or for neurological symptoms in his lower extremities since March 2012.

2.  Make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above development has been completed to the extent possible, the Veteran should then be afforded a VA examination, with an appropriate examiner, to determine the current severity of the Veteran's lumbar spine disability and any associated neurological manifestations.  The entire claims file must be made available to the VA examiner and the examiner must review the entire claims file in conjunction with the examination.

All indicated tests and studies (to include a full examination of the spine, x-rays, thoracolumbar range of motion, and a full neurological examination of the upper and lower extremities) should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.

The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the Veteran's service-connected low back disability.  If pain is observed during motion, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the lumbosacral spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should also specifically indicate whether there is any ankylosis of the spine, and if so, whether such is favorable or unfavorable, and the extent of such ankylosis (specifically, ankylosis is limited to the thoracolumbar spine, or, is present in the entire spine).  In this regard, as to any limitation of motion demonstrated, the examiner should offer an opinion as to the validity of the tested thoracolumbar motion, to include an opinion of whether the Veteran demonstrated full effort during the thoracolumbar motion tests, or whether any severely diminished thoracolumbar motion noted on examination was due to any ankylosis in the spine.

The examiner should determine whether there are any neurological manifestations associated with the Veteran's spine disability, and for any such manifestations, offer an opinion as to which nerve groups are affected.  The examiner should characterize the severity of each such manifestation as being complete or incomplete, and if incomplete, opine as to whether such incomplete paralysis is mild, moderate, or severe (except, if the examiner finds that there is incomplete paralysis of the sciatic nerve, the examiner may characterize such incomplete paralysis as being mild, moderate, moderately severe, or severe [as characterized by marked muscular atrophy]).

The examiner should also comment on the effect of the any noted symptoms and manifestations on the Veteran's daily life and economic adaptability, and expressly state whether the Veteran is able to return to his regular occupation.  If the Veteran is unable to return to his regular occupation, then the examiner must offer an opinion as to whether the Veteran is now unable to secure or follow a substantially gainful occupation because of his lumbar spine disability and/or any associated neurological manifestations.

If a diagnosis of intervertebral disc syndrome (IVDS) is confirmed on neurologic examination and found to be medically related to the Veteran's service-connected back disability, the orthopedic examiner should also render findings particularly responsive to the criteria for rating IVDS. In this regard, the examiner should comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the dates and times of the examinations sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development, the issues of the Veteran's entitlement to an increased disability rating in excess of 40 percent for multilevel degenerative disc disease of the lumbar spine, an initial disability rating in excess of 10 percent for left lumbar radiculopathy, and a TDIU should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


